Name: Commission Implementing Regulation (EU) 2016/910 of 9 June 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries
 Type: Implementing Regulation
 Subject Matter: trade;  foodstuff;  cooperation policy;  trade policy;  international trade
 Date Published: nan

 10.6.2016 EN Official Journal of the European Union L 153/23 COMMISSION IMPLEMENTING REGULATION (EU) 2016/910 of 9 June 2016 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(3) and Article 38(d) thereof, Whereas: (1) Annex IV to Commission Regulation (EC) No 1235/2008 (2) sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (2) The duration of the recognition of several control bodies in accordance with Article 33(3) of Regulation (EC) No 834/2007 ends on 30 June 2016. Based on the results of the continuous supervision carried out by the Commission, the recognition of the control bodies AsureQuality Limited, Balkan Biocert Skopje, Bio.inspecta AG, IMO-Control Sertifikasyon Tic. Ltd Ãti, Organic Control System and TÃ V Nord Integra should be extended until 30 June 2018. (3) Annex IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 1235/2008, in the entries relating to AsureQuality Limited, Balkan Biocert Skopje, Bio.inspecta AG, IMO-Control Sertifikasyon Tic. Ltd Ãti, Organic Control System and TÃ V Nord Integra, the date of 30 June 2016 in point 5 is replaced by 30 June 2018. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25).